

EXHIBIT 10.6


EXECUTION VERSION




FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT is entered into as of this
13th day of April, 2017 (this “Amendment”) by and between Sears Holdings
Corporation, a Delaware corporation (“Seller”), and Stanley Black & Decker,
Inc., a Connecticut corporation (“Purchaser”). Seller and Purchaser are herein
referred to individually as a “Party” and, collectively, as the “Parties”.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the PSA.
RECITALS
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement, dated as of January 5, 2017 (the “PSA”); and


WHEREAS, Seller and Purchaser desire to amend and modify the PSA as set forth
herein.


NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:


1.Amendments. The PSA is hereby amended as follows:


a.The reference to “30 calendar days” in Section 2.7(b) of the PSA is hereby
deleted and replaced with “85 calendar days”;


b.The following is hereby added to the end of Section 2.7(c) of the PSA: “From
and after April 13, 2017, Seller shall use its commercially reasonable efforts
to provide to Purchaser and its independent accounting firm, in connection with
Purchaser’s preparation of the Final Closing Statement, the information
described in Exhibit C, on or before May 1, 2017.”;


c. Exhibit C attached hereto is hereby added as Exhibit C to the PSA.


2.Effect of Amendment. This Amendment shall not constitute a waiver, amendment
or modification of any other provision of the PSA, the Seller Disclosure Letter,
the Schedules or the Exhibits to the PSA not expressly referred to in Section 1
of this Amendment. Except as specifically modified and amended hereby, the PSA,
the Seller Disclosure Letter, the Schedules and the Exhibits to the PSA shall
remain unchanged and in full force and effect. References to the date of the
PSA, and references to the “date hereof”, “the date of this Agreement” or words
of similar meaning in the PSA shall continue to refer to January 5, 2017.


3.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered (by
telecopy, electronic delivery or otherwise) to the other Parties. Signatures to
this Amendment transmitted by facsimile transmission, by electronic




[[NYCORP:3647099v7:4642D: 04/13/2017--10:25 AM]]

--------------------------------------------------------------------------------





mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.


4.Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.


a.
This Amendment shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts executed and to be performed
wholly within such State and without reference to the choice-of-law principles
that would result in the application of the laws of a different jurisdiction.

 
b.
Each Party irrevocably submits to the jurisdiction of any New York state or
federal court in any Action arising out of or relating to this Amendment, and
hereby irrevocably agrees that all claims in respect of such Action may be heard
and determined in such New York state or federal court. Each Party hereby
irrevocably waives, to the fullest extent that it may effectively do so, the
defense of an inconvenient forum to the maintenance of such Action. The Parties
further agree, to the extent permitted by Law, that final and unappealable
judgment against any of them in any Action contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified copy of which shall be
conclusive evidence of the fact and amount of such judgment.



c.
EACH PARTY TO THIS AMENDMENT WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS AMENDMENT OR THE ADMINISTRATION THEREOF OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN. NO PARTY TO THIS AMENDMENT SHALL SEEK A JURY
TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE
BASED UPON, OR ARISING OUT OF, THIS AMENDMENT OR ANY RELATED INSTRUMENTS OR THE
RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH PARTY TO THIS AMENDMENT
CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AMENDMENT OR INSTRUMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET FORTH ABOVE IN
THIS SECTION 4. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION 4 WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.





[Remainder of page left intentionally blank]


    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been signed by or on behalf of each of
the Parties as of the day first written above.




SEARS HOLDINGS CORPORATION


By: /s/Stephen Finney    
Name: Stephen Finney
Title: Chief Financial Officer, KCD Brands


STANLEY BLACK & DECKER, INC.


By: /s/Corbin Walburger    
Name: Corbin Walburger
Title: Vice President, Business Development


[Signature Page to First Amendment to Purchase and Sale Agreement]
[[NYCORP:3647099v7:4642D: 04/13/2017--10:25 AM]]

--------------------------------------------------------------------------------






Exhibit C
Certain Financial Information
In each case, to the extent related to the Acquired Business:
Topic
Description
Accounts Receivable
Detailed aging of accounts receivable outstanding as of the closing balance
sheet date, showing outstanding balances by customer and by invoice (if
available). For each invoice/customer, please provide date of invoice as well as
any changes to the underlying payment terms offered to that customer relative to
the payment terms that were provided prior to the closing date.
Accounts Receivable
Detail of subsequent cash collections as of the most recent date available, with
detail around cash applications, allowing for mapping of collections back to
acquire A/R balances.
Accounts Receivable
Provide analysis and details of customer disputes (e.g., pricing, short ships),
returns or other like matter for A/R that was sold to SBD by Sears.
Inventory
Inventory subledger, by SKU, as of the closing balance sheet date for Acquired
Inventory
Prepaid expenses
Detail of all outstanding prepaid balances as of the closing balance sheet date,
including support for the nature and amount of each balance.
This should include details of the usage/run off date for those items
specifically known. For all other items, provide qualitative assessment.
Assumed CO-OP Advertising Accrual
Detail of the outstanding co-op advertising accrual as of the closing balance
sheet date, including accrued amounts by retailer and program. This should
include details usage date for those items specifically known. For all other
items, provide qualitative assessment.
Detail of any outstanding credits or unpaid amounts related to customer
programming, rebates, or promotional discounts as of the closing balance sheet
date. Please provide detail by customer.







[[NYCORP:3647099v7:4642D: 04/13/2017--10:25 AM]]